Citation Nr: 9912479	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  96-50 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1967 to March 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied service connection for "hepatitis C 
antibody positive."  In July 1993, the veteran was afforded 
a hearing before a Department of Veterans Affairs (VA) 
hearing officer.  In March 1994, the veteran was afforded an 
additional hearing before a VA hearing officer.  In April 
1997, the Board remanded the veteran's claim to the RO so 
that he could be scheduled for a hearing before a Member of 
the Board sitting at the RO.  

In September 1997, the veteran was afforded a hearing before 
the undersigned Member of the Board sitting at the RO.  In 
January 1998, the Board remanded the veteran's claim to the 
RO.  The veteran is represented in the instant appeal by the 
Veterans of Foreign Wars of the United States.  


FINDING OF FACT

Chronic hepatitis C has been shown to have originated during 
wartime service.  


CONCLUSION OF LAW

Chronic hepatitis C was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case was remanded in 1998.  The Board posed two clear 
questions to a medical professional.  The examiner did not 
comply.  There is no indication that the examiner is willing 
to cooperate.  Despite a phenomenal Stegall violation, the 
Board shall proceed.  The case is well grounded.  The veteran 
has a disability that has been attributed to service.  The 
duty to assist has been frustrated.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

The veteran's service medical records make no reference to 
hepatitis C or any other form of hepatitis.  At his January 
1970 physical examination for service separation, the veteran 
denied both having ever experienced jaundice and a history of 
"an drug or narcotic habit."  On examination, the veteran 
exhibited a normal abdomen and viscera.  The service clinical 
documentation does indicate that the veteran sustained shell 
fragment wounds to the right leg and the buttocks in 
September 1968 during combat in the Republic of Vietnam.  The 
veteran's wounds necessitated multiple surgical procedures 
and blood transfusions in September and October 1968.  

A December 1971 written statement from the Texas Department 
of Corrections conveys that the veteran was incarcerated in 
the Bell County, Texas, Jail and a Texas state penal 
institution on September 24, 1971 to serve an eight year 
sentence.  An April 1971 written statement from [redacted]
[redacted] relates that she was a friend of the veteran's family.  
She clarified that the veteran was serving a sentence in a 
Texas prison for "pushing narcotics."  A July 1985 letter 
from the RO to the veteran conveys that it had been informed 
of the veteran's incarceration in a federal prison for two 
and one-half years and his current parole status.  

A February 1986 VA hospital summary notes that the veteran 
was admitted for treatment of second degree burns to the face 
and the right upper extremity and a left eye corneal 
abrasion.  Treating VA medical personnel observed that the 
veteran's "admission laboratory data was unremarkable."  
In a July 1989 written statement, the veteran advanced that:

Claim that through drinking water in 
Vietnam made me sick for 4 days in mid 
68.  I almost got hospitalized.  I 
could't (sic) eat, every thing comming 
(sic) up ect (sic).  I.  I believe my 
liver was infected.  (Emphasis in the 
original).  

At an August 1989 VA psychiatric examination for compensation 
purposes, the VA examiner commented that the veteran 
"readily admits to also drinking and having used some 
marijuana in the past; however, he is extremely vague 
regarding his use and/or abuse of alcohol and substances."  
The veteran was diagnosed with post-traumatic stress disorder 
(PTSD) and "alcohol and substance abuse and dependence with 
evidence of possible antisocial traits."  

At a March 1990 hearing before a VA hearing officer, the 
veteran testified that he "very seldom" used alcohol and 
denied taking any drugs except for prescribed medication.  VA 
clinical documentation dated in July 1990 conveys that the 
veteran desired to be tested for acquired immune deficiency 
syndrome and hepatitis.  The treating VA medical personnel 
observed that the veteran wanted to be tested due to his 
"multiple female partners."  

A February 1992 VA treatment record notes that the veteran 
complained that he always had "drug use in my head."  He 
reported that he was "on probation from house arrest now 
[secondary to marijuana] arrest."  He related that he had 
"used most all drugs incl[uding intervenous heroin] and had 
done a methadone program some years ago."  The treating VA 
medical personnel commented that the veteran "meets 
DSM-III-R criteria for polysubstance abuse from [marijuana] 
dependency."  

VA clinical documentation dated in July, August, and 
September 1992 shows that the veteran was afforded diagnostic 
liver function tests.  He reported a history of prior blood 
transfusions and hepatitis A, B, and C.  The veteran denied a 
history of either homosexual activity or intervenous drug 
use.  Examining VA medical personnel reported that the 
veteran exhibited elevated liver function tests.  A VA 
physician noted that:

[The veteran had a history of] hepatitis 
A, B, [and] C believed [secondary] to [a] 
transfusion [that] he received in [the] 
1960's while in Vietnam.  Denies any 
sig[ificant prior medical history except 
for] mult[iple] admissions for traumatic 
injuries and burns.  Reports episodic 
[alcohol] intake and 16 y[ea]r smoking 
habit and no known exposures to hepatitis 
otherwise.  

A September 1992 VA gastrointestinal evaluation reflects that 
the veteran was referred for a liver biopsy and treatment of 
hepatitis.  He reported a history of both prior blood 
transfusions secondary to his inservice shell fragment wounds 
and alcohol abuse.  The veteran's clinical history was noted 
to include evidence of increased liver function tests since 
1990 and hepatitis A and B antibodies.  The VA physician 
advanced impressions of "chronic liver d[isease]," a 
[history] of hep[atitis] A, B, and C," and "[alcohol] 
abuse."  

In his October 1992 informal claim for service connection, 
the veteran stated that he had been given blood transfusions 
in October and November 1968.  He was subsequently diagnosed 
with hepatitis C by the physicians at the Tampa, Florida, VA 
Medical Center in 1992.  He advanced that "I was informed by 
the doctor at the VA hospital in Tampa, Florida that [the 
blood transfusions were] the only possible cause of my 
condition."  

A January 1993 VA hospital summary indicates that the veteran 
underwent a liver biopsy.  The veteran's history of a 1969 
blood transfusion; intervenous drug use; increased liver 
function tests since 1990; and diagnostic findings consistent 
with hepatitis A, B, and C was noted.  At the time of his 
discharge from the hospital, the veteran's liver biopsy 
results had not been received.  VA clinical documentation 
dated in February 1993 reflects that the liver biopsy 
revealed findings consistent with chronic active hepatitis.  
A June 1993 written statement from a VA physician conveys 
that the veteran "has chronic active hepatitis secondary to 
hepatitis C probably obtained from blood transfusions [in 
the] 1960's."  A July 1993 written statement from a Tampa, 
Florida, Vet Center readjustment counseling therapist 
reflects that the veteran had been treated at the Vet Center 
since April 1986.  The therapist related that: The veteran 
informed him that on February 11, 1992, he was interviewed by 
a counselor at the Tampa VA Medical Center/Substance Abuse 
Inpatient Program for possible admission.  He was strongly 
encouraged by the legal system to enter into drug treatment 
and subsequently falsely reported being an IV drug user.  
There is no record of this veteran having ever being an IV 
drug user.  

A July 1993 written statement from [redacted] conveys 
that he had known the veteran since the 1960's.  He stated 
that "I know for a fact that he has never been a hard drug 
or needles (sic)."  A July 1993 written statement from [redacted] 
[redacted], notes that he had known the veteran for over eight 
years.  He stated that he had "seen [the veteran] drink[,] 
but never use any drugs."  An undated statement from [redacted] 
[redacted] reports that he had known the veteran for thirteen 
years.  Mr. [redacted] advanced that he was unaware of the veteran 
having "abused drugs involving needles or such hard drugs."  
An undated statement from the veteran's father conveys that:

He has never taken any hard drugs or 
needles with drugs.  He always worked 
construction or office work while living 
in Michigan.  I know that he drinks a 
little and smoke (sic) a little weed, but 
never any thing else.  

An undated written statement from [redacted] notes that 
she had known the veteran for eight years.  She advanced that 
"within those 8 years, I have never known [the veteran] to 
be involved in any type of [intervenous] or other drug use."  
At the July 1993 hearing on appeal, the veteran testified 
that he underwent three blood transfusions during active 
service.  He stated that he had initially experienced sharp 
pains in his right side in approximately 1971.  He was 
diagnosed with hepatitis in January 1993.  He advanced that a 
VA physician had informed him that his hepatitis was caused 
by his inservice blood transfusions.  The veteran 
acknowledged using alcohol and marijuana.  He denied using 
any intervenous drugs.  He related that he had falsely told 
VA medical personnel that he used intervenous drugs in order 
to gain admission to a VA treatment program and thus avoid 
punishment for a criminal offense.  He noted that he did not 
participate in the VA treatment program and acquiesced to the 
judge's sentence of "community control."  

An October 1993 written statement from a Florida State 
correctional probation officer relates that, "in reference 
to [the veteran's] legal problems stemming from 1969 to 
present, there is no documented history of [intervenous] drug 
usage."  In an October 20, 1993 written statement, the 
veteran averred that "I have never been [an intervenous] 
drug abuser/user."  He acknowledged using marijuana and 
alcohol.  

The veteran reiterated that VA physicians had conveyed to him 
that his chronic active hepatitis was "probably obtained" 
from his inservice blood transfusions."  

At the March 1994 hearing on appeal, the veteran testified 
that he had received blood transfusions during active service 
and denied receiving any further transfusions following 
service separation.  He stated that he had incurred hepatitis 
A while in Vietnam secondary to his consumption of impure 
drinking water.  The veteran reported that he had been in 
prison or on probation for "most of the time" since his 
discharge from active service.  He clarified that he was in 
prison from 1971 to 1974 in Texas for a marijuana-related 
offense; from 1983 to 1985 at a federal prison; and again in 
1986, 1987, or 1991 in Florida.  While on probation following 
his release from prison, the veteran was periodically tested 
for intervenous drug use by his probation officers in light 
of his drug-related criminal record.  He stated that he was 
"never caught dirty."  He acknowledged that he had falsely 
conveyed to VA medical personnel that he had used drugs in 
order to obtain admission to a treatment/counseling program.  
He advanced that he sought admission to the VA program in 
order to gain a more lenient sentence in a criminal matter.  
The veteran related that:

[T]he judge gave me an option ... either go 
into probation or go on house arrest.  
She said go get in the program and I said 
I don't think that I need help.  So she 
said old (sic) yeah I give you house 
arrest.  So house arrest to like two 
months.  So I went down and get on (sic) 
the program and they told me down there 
you're not going to get on the program 
unless you got a problem.  You know, I 
told them I'm only a marijuana user and I 
was.  ...  [Indecipherable] sufficient to 
that, so I had to say something to them.  
And I never went any way.  

The veteran emphasized that the purpose of his false 
statement as to his use of intervenous drugs was "to get in 
there to go back to the judge and be on probation instead of 
a house arrest."  He asserted that he believed that "they 
can tell an [intervenous] drug user[,] ... I mean you got marks 
all over you[,] you know ... they can tell right away."  

At an April 1995 VA psychiatric examination for compensation 
purposes, the veteran reported ongoing alcohol and marijuana 
abuse.  The VA examiner commented that the veteran "does 
have hepatitis C because of his alcohol use apparently 
(sic)."  The veteran was diagnosed with polysubstance abuse, 
marijuana abuse, alcohol abuse, and hepatitis C.  A May 1997 
VA treatment record notes that the veteran denied a history 
of intervenous drug abuse.  

At the September 1997 hearing before the undersigned Member 
of the Board, the veteran reiterated that he did not have a 
history of intervenous drug abuse and had falsely reported 
intervenous drug use to VA medical personnel in order to gain 
admission to a VA treatment program.  

At a March 1998 VA examination for compensation purposes, the 
veteran advanced that he sustained hepatitis C secondary to 
inservice blood transfusions.  The veteran was diagnosed with 
chronic active hepatitis C.  The VA physician commented that:

Reviewing [the veteran's claims file], 
which I have done extensively, he admits 
that he used marijuana in the past.  He, 
however, does deny any [intervenous] drug 
abuse whatsoever in his life.  He notes 
that because of his marijuana use[,] he 
has been unjustly deemed responsible for 
his having acquired hepatitis C, though 
without any history of [intervenous] drug 
abuse, he is unsure how he can be blamed 
for this.  

***

I feel that most likely this patient 
acquired his hepatitis C infection by the 
blood transfusion route during his time 
in Vietnam in 1968.  While he admits that 
he used marijuana in the past, this is 
certainly not an [intervenous] drug and 
is not a conduit for obtaining hepatitis 
C virus.  Certainly, he does have a 
history of alcohol abuse in the past, 
which may have accelerated some of the 
damage to his liver with the hepatitis C, 
but it sounds like he has been fairly 
compliant with abstaining from alcohol 
over the last several years in compliance 
with the recommendation from other 
physicians.  Again, hepatitis C cannot be 
contracted through alcohol use or 
marijuana use by the smoking route.  It 
must be acquired through a blood-borne 
route and the only blood exposures that 
he is aware of and makes known to me is 
that of blood transfusions acquired back 
during his time in service.  

In a May 1998 addendum to the report of the March 1998 VA 
examination for compensation purposes, the VA examiner 
conveyed that:

[Hepatitis C virus] cannot be contracted 
[with alcohol,] but [intervenous] drug 
abuse is a likely route of infection.  
[The veteran] denies [intervenous] drug 
abuse, but it is documented in his 
records otherwise.  

In his December 1998 written presentation, the national 
accredited representative advances that the record contains 
medical statements establishing that the veteran's chronic 
hepatitis C was probably sustained as a result of his 
inservice blood transfusions.  He notes that there is no 
objective evidence of the veteran's alleged intervenous drug 
use.  He asserted that "the only evidence of record that the 
veteran was an [intervenous] drug user was self-serving 
statements made by him to gain admittance to a VA treatment 
program."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran has been diagnosed with chronic active hepatitis 
C.  Examining VA physicians have attributed the veteran's 
chronic active hepatitis C to his inservice blood 
transfusions.  The examiner at the March 1998 VA examination 
for compensation purposes of record concluded that it was 
"most likely this patient acquired his hepatitis C infection 
by the blood transfusion."  In the May 1998 addendum to the 
report of the March 1998 VA examination for compensation 
purposes, the VA physician stated generally that while the 
hepatitis C virus cannot be contracted through alcohol abuse, 
intervenous drug abuse is a likely route for such infection.  
The doctor acknowledged that while the veteran denied 
intervenous drug use, he did have a documented history of 
intervenous drug abuse.  The doctor did not affirmatively 
state that the veteran's hepatitis C infection was 
precipitated by his documented history of intervenous drug 
use.  

The record is devoid of competent evidence establishing an 
etiological relationship between the veteran's alleged 
intervenous drug abuse and the onset of his chronic hepatitis 
C.  The United States Court of Veterans Appeals (Court) has 
direct that the Board must point to a medical basis other 
than its own unsubstantiated opinion when resolving issues 
raised by a veteran's appeal.  Colvin v. Derwinski, 1 Vet. 
App. 174, 175 (1991).  Given these facts and in light of the 
VA physicians' statements establishing an etiological 
relationship between the veteran's inservice blood 
transfusions and his post-service manifestation of chronic 
hepatitis C, the Board concludes that service connection for 
the claimed disorder is warranted.  We again note that the 
examiner failed to attribute this veteran's hepatitis C to 
drug abuse.  Since the RO determined that there was adequate 
compliance with the Remand, the Board has decided the case on 
the record.


ORDER

Service connection for chronic hepatitis C is granted.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

